DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it is unclear what the ingredients are added to.  For the purposes of compact prosecution, the claim will be interpreted as the ingredients are being added directly to the homogenizer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bezelgues (WO-2012143515-A1) as evidenced by Baum (NPL - Baum).
Regarding claims 1, 4, 5, and 8, Bezelgues teaches a beverage with 0.01 – 5 wt % high acyl gellan gum [0010], 0.01 – 5 wt % pea protein [0011], Sodium Bicarbonate as a buffer [0044], and 1.2% soluble coffee [0016]. 
Bezelgues does not teach the inclusion of medium chain triglycerides (MCT).  However, Bezelgues does teach 1 – 10% coconut oil [0013].  Baum discloses MCT’s making up 65% of the saturated fats in coconut oil, which is itself 92% saturated fat [pg 1, Coconut Oil].  Therefore, 60% of coconut oil is MCT’s (65% of 92% = 60%).  If the beverage contains 0.1 – 10 wt% coconut oil, then this would include 0.06 – 6 wt% MCT’s.
Bezelgues does not teach the exact concentration ranges of coffee, MCT, high acyl gellan gum, or pea protein.  The ranges disclosed by Bezelgues are obvious and acceptable as, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
Regarding claim 2, Bezelgues teaches that the beverage can be shelf-stable and aseptic or chilled [0008].  Shelf-stable means the product lacks phase separation, creaming, gelation and sedimentation, and retains a constant viscosity over time [0005].  Further the beverage is capable of being refrigerated.
Regarding claim 3, Bezelgues teaches the inclusion of pectin as a hydrocolloid [0010].
Regarding claims 6 and 7, Bezelgues teaches the inclusion of sucrose as a sweetener in the beverage [0045].
Bezelgues does not teach a concentration of 0 – 10 w/w % of sugar.  
Sucrose, as table sugar, is commonly added to foods and beverages.  This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason etal, 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.  Therefore, altering the concentration of sugar, a common ingredient, is an obvious variation.
Further, the examiner notes that the claimed range includes 0% which the Bezelgues reference meets.  Bezelgues teaches that the sweetener can be sugar and/or sugarless [0046].  If all of the sweetener is sugarless, then the sugar concentration is 0%.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bezelgues as applied to claim 8 above, and further in view of Splawn (NPL – Kitchn).
Regarding claim 9, Bezelgues does not teach the concentration of Sodium Bicarbonate used in the beverage.
Splawn teaches that Sodium Bicarbonate can be used to neutralize the acidity of coffee.  Splawn also teaches that the acidity of the coffee can vary depending on the roast and type of beans, affecting the flavor of the coffee [pg 2, Coffee Is Acidic].
It would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to modify the Bezelgues reference to add Sodium Bicarbonate to coffee drinks to adjust for the level of acidity produced by different kinds of coffee beans during brewing and therefore the taste, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sher (WO-2015185372-A1).
Regarding claim 10, Sher teaches the combination of ingredients (as listed in claim 6) to create a beverage.  The beverage is then homogenized at about 135/35 bars at 70° - 75°C followed by  ultra-high temperature (UHT) treatment for 6 seconds at 141° - 143°C, cooling to about 15° - 25°C and filling in a container under aseptic conditions [0034].
Sher does not teach the exact ranges listed in claim 10.
The courts have determined that, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Therefore, it is not necessary to match the exact ranges in the claim to find it obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688.  The examiner can normally be reached on M-R 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                         
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791